This Office Action is in response to the response filed on September 28, 2022. 

Applicant’s election without traverse of Group I, claims 1-13, is acknowledged.  Group II claims 14-15 are withdrawn from further consideration.

The specification is objected to because “64” (page 17, line 3) should be 65.  Correction is required.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Symanczyk (United States Patent Application Publication 2005/0243596, which was cited in the Information Disclosure Statement filed on August 28, 2020) together with Sakamoto (United States Patent Application Publication 2005/0127524).
As to independent claim 1, Symanczyk discloses a filament-type non-volatile memory device 3 (see the entire reference, including the Figs. 1-2 disclosure), comprising a first electrode 11, a second electrode 16 and an active layer 15 extending between the first electrode and the second electrode, the active layer electrically interconnecting the first electrode to the second electrode, the device being suitable for having adapted to have a low resistive state, in which a conducting filament electrically interconnecting the first electrode to the second electrode uninterruptedly extends from end to end through the active layer, said filament having a low electric resistance (RL), and a highly resistive state, in which said filament is broken, said filament having a high electric resistance (RH), the device comprising a shunt resistance 5 electrically connected in parallel to said active layer, between the first electrode and the second electrode, in which an electrically insulating spacer layer 12 partly covers the first electrode, a cavity being provided in this spacer layer, said cavity having a bottom consisting of a part of the first electrode which is not covered with the spacer layer, the cavity having at least one side face which, in the spacer layer, laterally delimits the cavity, the shunt resistance 5 is at least partially formed of a resistive material layer 14 applied against the side face of the cavity, and wherein the second electrode 16 partially covers the spacer layer 14 and fills at least part of said cavity, covering the active layer 15.
The difference between claim 1 and Symanczyk is claim 1’s active layer “extends parallel to the bottom of the cavity and further extends by covering said resistive material layer,” while Symanczyk’s active layer 15 fills most of the cavity.
Symanczyk discloses “There are diverse possibilities for arranging the resistance region 14 and the solid electrolyte material 15 in the passage opening as long as the resistance region and the solid electrolyte material 15 are at least partially connected in parallel with one another” (page 3, second column, lines 5-9).
Sakamoto teaches that the solid electrolyte layer of a memory cell can be formed along the bottom and sides of a cavity in an insulating layer (see the entire reference, including the Fig. 4 disclosure).
It would have been obvious to one skilled in the art to form Symanczyk’s solid electrolyte active layer 15 along the bottom and sides of Fig. 3F’s cavity 13, because Symanczyk discloses, “There are diverse possibilities for arranging the resistance region 14 and the solid electrolyte material 15 in the passage opening as long as the resistance region and the solid electrolyte material 15 are at least partially connected in parallel with one another,” and Sakamoto teaches that the solid electrolyte layer of a memory cell can be formed along the bottom and sides of a cavity in an insulating layer.
As to dependent claim 2, Symanczyk’s active layer 15 comprises a conducting filament, which electrically interconnects the first electrode 11 to the second electrode 16, the device having a low resistive state, in which the conducting filament uninterruptedly extends from end to end through the active layer, said filament having a low electric resistance, and a highly resistive state, in which said filament is broken, said filament having a high electric resistance, said shunt resistance 5 being electrically connected in parallel to said filament, between the first electrode and the second electrode (see the Fig. 1 disclosure).
As to dependent claim 3,  Symanczyk’s shunt resistance 5 is lower than or equal to the high resistance of the filament (page 3, paragraph [0034], lines 1-7).
As to dependent claim 4,  Symanczyk’s shunt resistance 5 is higher than or equal to the low resistance of the filament (page 3, paragraph [0034], lines 1-7).
As to dependent claim 5, Symanczyk’s shunt resistance 5 is lower than 100 kiloOhms (page 3, paragraph [0033], first sentence, and paragraph [0034], lines 1-7).
As to dependent claim 6, Symanczyk’s shunt resistance 5 is higher than 12.9 kiloOhms (page 3, paragraph [0033], first sentence, and paragraph [0034], lines 1-7).
As to dependent claim 12, Symanczyk’s resistive material layer 14 has an electric conductivity between 0.1 ohm x centimeter and 10 ohms x centimeters (page 3, paragraph [0040], lines 7-9).

Claims 7-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814